00-00432 Smithkline Beecham Clinical Laboratories v Lugo.wpd



No. 04-00-00432-CV
SMITHKLINE BEECHAM CLINICAL LABORATORIES, INC. and Jesse Alfaro Cortez,
Appellants
v.
Estella Perez LUGO, Individually, and as Next Friend of Ada L. Lugo
and Chelsie Rae Lugo, Minors, and Ada Perez,
Appellees
From the 293rd Judicial District Court, Zavala County, Texas 
Trial Court No. 99-04-09910-CV
Honorable Cynthia L. Muniz, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	November 8, 2000
REVERSED AND REMANDED
	The parties have filed a joint motion, stating that they have fully resolved and settled all
issues in dispute.  They request that the trial court's judgment be reversed, and that the cause be
remanded for the entry of a judgment in conformity with their settlement agreement.  See Tex. R.
App. P. 42.1(a).  The motion is granted.  The judgment of the trial court is reversed, and the cause
is remanded for the entry of a judgment in conformity with the settlement agreement.
	The parties have also requested the immediate issuance of our mandate.  See Tex. R. App.
P. 18.1(c).  The motion is granted.  The mandate will issue immediately.
	Costs of appeal are taxed against the parties who have incurred them.
							PER CURIAM
DO NOT PUBLISH